 1
 2
 3
 4
 5
 6
                         IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9    Shane McGough,                                  No. CV-18-01302-PHX-DJH (DMF)
10                  Plaintiff,                        ORDER
11    v.
12    Paul Penzone, et al.,
13                  Defendants.
14
15          Plaintiff Shane McGough, through counsel, brought this civil rights action pursuant
16   to 42 U.S.C. § 1983. Defendants Maricopa County Sheriff Paul Penzone, Maricopa
17   County Sheriff’s Office (MCSO) Deputy Shaun Richard Eversole, and Eversole’s spouse
18   move for summary judgment. (Doc. 102). Plaintiff opposes the Motion. (Doc. 126).
19   Defendants have also filed a Motion to Exclude (Doc. 95) Plaintiff’s expert, W. Ken
20   Katsaris, which Plaintiff opposes (Doc. 101).
21          The Court will deny the Motion for Summary Judgment and will deny the Motion
22   to Exclude without prejudice to refiling.
23   I.     Background
24          In the Amended Complaint (Doc. 16),1 Plaintiff alleges that Defendant Eversole
25   used excessive force against him by deploying a police dog to bite Plaintiff and allowing
26
            1
27           Plaintiff also named as Defendants Deputy Alden Jamaal Jackson and Officer
     Kelly Marie Fleming and their respective spouses. (Doc. 16 at 2-3.) Jackson and Fleming
28   were dismissed from this action pursuant to the parties’ stipulation on February 14, 2019.
     (Doc. 58.)
 1
     the dog to continue to bite Plaintiff for more than three minutes, in violation of the Fourth
 2
     and Fourteenth Amendments. (Id. at 9 ¶¶ 43-47.)2 Plaintiff also asserts a state-law claim
 3
     of battery. (Id. at 8-9 ¶¶ 40-42.) Plaintiff sues Defendant Penzone in his official capacity
 4
     only for the state law battery claim under a theory of vicarious liability. (Id. at 2 ¶ 4.)
 5
            Plaintiff also asserted Fourth and Fourteenth Amendment claims under Bivens v. Six
 6
     Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) (Count
 7
     Three) and a state law claim of reckless or negligent conduct (Count Four). (Doc. 16 at
 8
     10.) On February 14, 2019, the Court granted the parties’ Stipulation of Dismissal as to
 9
     Defendants Jackson and Fleming; Plaintiff’s respondeat superior claim against Defendant
10
     Penzone in Count One arising from Defendant Jackson’s conduct only; Plaintiff’s Bivens
11
     claims (Count Three); and Plaintiff’s reckless or negligent conduct claim (Count Four).
12
     (Doc. 58.) Thus, the remaining Defendants are Defendants Eversole and Penzone, and the
13
     remaining claims are Count One (battery) and Count Two (Fourth and Fourteenth
14
     Amendment claims pursuant to § 1983.) (Doc. 60 at 1-2.)
15
     II.    Summary Judgment Standard
16
            A court must grant summary judgment “if the movant shows that there is no genuine
17
     dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
18
     Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
19
     movant bears the initial responsibility of presenting the basis for its motion and identifying
20
     those portions of the record, together with affidavits, if any, that it believes demonstrate
21
     the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
22
            If the movant fails to carry its initial burden of production, the nonmovant need not
23
     produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
24
     1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
25
     to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
26
     contention is material, i.e., a fact that might affect the outcome of the suit under the
27
28          2
            The citation refers to the document and page number generated by the Court’s
     Case Management/Electronic Case Filing system.

                                                  -2-
 1
     governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
 2
     jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
 3
     242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
 4
     Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 5
     favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 6
     it must “come forward with specific facts showing that there is a genuine issue for trial.”
 7
     Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
 8
     citation omitted); see Fed. R. Civ. P. 56(c)(1).
 9
            At summary judgment, the judge’s function is not to weigh the evidence and
10
     determine the truth but to determine whether there is a genuine issue for trial. Anderson,
11
     477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
12
     all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
13
     materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
14
     III.   Facts
15
            A.      Parties’ Statements of Fact
16
            On July 15, 2017, at the Salt River Recreation parking lot, non-parties MCSO
17
     Deputies Finney and Crissinger were involved in a physical altercation with Plaintiff.
18
     (Doc. 107 at 1-4 ¶¶ 1-22.) During the altercation, Deputies Crissinger and Finney suffered
19
     injuries. (Doc. 107-2 at 112; Doc. 128 at 5 ¶ 22.) MCSO Deputy Hossack responded to
20
     Deputy Finney’s request for backup. (Doc. 107 at 4 ¶ 23.) Eventually, Plaintiff’s hands
21
     were restrained behind him, and Deputies Finney and Hossack escorted him to a patrol
22
     vehicle. (Doc. 128 at 5 ¶¶ 25, 30; id. at 9 ¶ 42.) Deputy Hossack decided to place Plaintiff
23
     in United States Forest Service Officer Fleming’s vehicle for transport to the nearby MCSO
24
     substation. (Id. at 6 ¶ 30.)
25
            Defendant Eversole arrived at the scene sometime after Plaintiff had been restrained
26
     behind his back and placed in the backseat of Officer Fleming’s vehicle. (Id. at 7 ¶ 36; id.
27
     at 11 ¶ 52.) Defendant Eversole saw Deputy Crissinger on a gurney with a splint on his
28
     leg. (Id. at 11 ¶ 53.) The parties dispute in part what information the other officers


                                                  -3-
 1
     conveyed to Defendant Eversole regarding the earlier altercation with Plaintiff.3 It is
 2
     undisputed, however, that Officer Fleming told Defendant Eversole that Plaintiff “would
 3
     fight,” and Deputy Hossack “confirmed that Plaintiff was a fighter.” (Id. at 8 ¶ 37.)
 4
              Officer Fleming drove Plaintiff to the MCSO substation, followed separately by
 5
     Deputy Jackson and Defendant Eversole. (Id. ¶ 55.) After they arrived at the station,
 6
     Officer Fleming opened the vehicle door and gave Plaintiff two verbal directives to get out
 7
     of the vehicle, but Plaintiff refused. (Id. ¶ 56.) Officer Fleming observed that Plaintiff had
 8
     “slipped his handcuffs from the back to his front” during the drive to the substation. (Doc.
 9
     107-2 at 51; Doc. 128 at 12 ¶ 57.) Fleming closed the door and waited for Deputy Jackson
10
     and Defendant Eversole to assist in removing Plaintiff from the vehicle. (Doc. 107-2 at
11
     52; Doc. 128 at 12 ¶ 59.)
12
              When Defendant Eversole arrived at the substation, he removed Shadow, his law
13
     enforcement K-9, from his vehicle and approached Officer Fleming’s vehicle with Shadow
14
     on-lead. (Doc. 128 at 12 ¶ 60.) When Defendant Eversole and Deputy Jackson were
15
     “ready,” Officer Fleming opened the door and gave Plaintiff two verbal directives to get
16
     out of the car. (Id. ¶ 61.) Defendant Eversole also gave Plaintiff verbal directives to “step
17
     out slowly.” (Id.) Plaintiff states that he did not refuse those commands but was not given
18
     enough time to comply and ten seconds after Officer Fleming opened the vehicle door,
19
     Deputy Jackson “forcibly” removed Plaintiff by his handcuffs from the vehicle. (Id. at 23
20
     ¶ 12.)
21
              Defendants dispute this characterization of Deputy Jackson’s conduct. Officer
22
     Fleming testified that when the deputies arrived, they “asked [Plaintiff] to get out of the
23
     vehicle again, and he didn’t.” (Doc. 107-2 at 52.) Officer Fleming testified that she then
24
     went to the passenger side of her vehicle to assist Deputy Jackson in removing Plaintiff
25
26            3
              Defendant Eversole avers in a Declaration that other deputies advised him that
     there had been a physical altercation between Plaintiff and Deputies Crissinger and Finney;
27   that Plaintiff had struck Deputy Finney in the nose and/or face; that Deputy Crissinger
     broke his leg during the altercation with Plaintiff; and that Plaintiff was involved in another
28   altercation with Deputy Hossack as Hossack was putting Plaintiff in handcuffs. (Doc. 107-
     2 at 100-01 ¶ 9.)

                                                  -4-
 1
     from the vehicle. (Id.) Defendant Eversole states in his Declaration that when Plaintiff
 2
     “continued to refuse directives to get out of the vehicle, Deputy Jackson went hands-on”
 3
     and pulled Plaintiff out of the vehicle and onto his feet. (Id. at 101 ¶ 13.) It is undisputed
 4
     that Defendant Eversole warned Plaintiff that if he fought or made any “aggressive
 5
     movements,” Shadow would bite him. (Doc. 128 at 12 ¶ 64.)
 6
            Plaintiff asserts that he did not fight or otherwise actively resist Defendant Eversole,
 7
     Deputy Jackson, and Officer Fleming while they escorted him to the MCSO holding cell.
 8
     (Id. at 23 ¶ 13.) Defendants dispute this. Defendant Eversole avers that he observed
 9
     Plaintiff “actively attempting to pull away from Deputy Jackson and to the right.” (Doc.
10
     107-2 at 101 ¶ 14.) Defendant Eversole further declares that he could see Plaintiff’s body
11
     “tensing against Deputy Jackson’s grip,” and he continued to be “verbally aggressive and
12
     argumentative.” (Id.) It is undisputed that Defendant Eversole gave Plaintiff a directive
13
     to walk “as directed by Deputy Jackson” and again warned Plaintiff that if he “began
14
     fighting, he would get bit.” (Doc. 128 at 14 ¶ 68.)
15
            Deputy Jackson escorted Plaintiff into a holding cell and placed Plaintiff on the
16
     concrete bench along the left side of the cell. (Id. ¶ 69.) Deputy Jackson told Plaintiff that
17
     he was going to remove the handcuffs and asked Plaintiff to extend his arms out in front of
18
     him to allow him to do so. (Id.) Plaintiff complied, and Deputy Jackson tried to remove
19
     the handcuffs. (Id. ¶ 70.) At one point, Plaintiff tried to stand up, but Deputy Jackson
20
     immediately pushed him back down onto the bench. (Id. at 23 ¶ 14.)
21
            Plaintiff was “verbally obnoxious” at this point, but he did not “resist the officers or
22
     lunge at them. (Id. at 24 ¶ 16.) Officer Fleming, who had been standing several feet away,
23
     told Plaintiff to “calm down,” moved toward Plaintiff, and “str[uck] him in the throat area.”
24
     (Id.) Plaintiff “kicked out his right leg in the direction of Officer Fleming only after she
25
     struck him with both hands in the neck area.” (Id. ¶ 17.) The kick “was an instinctive
26
     movement” and did not make contact with any of the officers. (Id.) Deputy Jackson pulled
27
     Plaintiff off the cell bench and “took him to the floor.” (Id. ¶ 18.) Plaintiff did not resist
28
     and stated that he was getting down on the floor. (Id. ¶ 19.) Immediately after Deputy


                                                  -5-
 1
     Jackson took Plaintiff to the floor and held him down, Defendant Eversole deployed
 2
     Shadow. (Id. at 25 ¶ 21.)
 3
            Approximately 90 seconds after Defendant Eversole deployed Shadow, Deputy
 4
     Jackson removed one of Plaintiff’s handcuffs. (Doc. 128 at 17 ¶ 83.) Shadow bit Plaintiff
 5
     for more than three minutes. (Id. ¶ 82.) While Shadow was biting Plaintiff, Plaintiff
 6
     “screamed in fear and pain begging for the attack to stop.” (Id. at 26 ¶ 30.) Plaintiff tried
 7
     to comply with the orders he was given, and he did not kick out or swing his legs or hands
 8
     at anyone. (Id.) His movements were only “flinching and involuntary and reflexive
 9
     reactions” to Shadow biting him. (Id.)
10
            Defendants dispute aspects of Plaintiff’s characterization of these events.
11
     Defendant Eversole avers that as Deputy Jackson tried to remove Plaintiff’s handcuffs
12
     while Plaintiff sat on the bench, Plaintiff “continued to yell and curse” and “actively
13
     resist[ed] Deputy Jackson by moving his hands.” (Doc. 107-2 at 102 ¶ 17.) Defendant
14
     Eversole declares that Plaintiff then “made an overt movement and began to actively fight
15
     Deputy Jackson by suddenly rising off the bench and bringing his hands towards Deputy
16
     Jackson as if to strike him.” (Id. ¶ 18.) Defendant Eversole gave Shadow the bite
17
     command, but Shadow did not bite Plaintiff. (Id.) Defendant Eversole avers that Plaintiff
18
     “continued to actively fight Deputy Jackson, and appeared to lunge towards Officer
19
     Fleming with his torso, who used her hands to push [Plaintiff] back towards the wall by
20
     pushing his upper chest area.” (Id. ¶ 19.) Defendant Eversole states that Plaintiff “kicked
21
     at” Officer Fleming and Deputy Jackson, but Eversole did not see whether Plaintiff made
22
     contact with either of them. (Id. ¶ 20.)
23
            According to Defendant Eversole, after Deputy Jackson took Plaintiff to the floor,
24
     Plaintiff “continued to actively resist.” (Id. ¶ 21.) Defendant Eversole avers that he then
25
     deployed Shadow with a placement bite4 on the upper rear portion of Plaintiff’s thigh. (Id.
26
     ¶ 22.) That is, Defendant Eversole “grabbed Shadow’s collar on both sides in order to
27
28          4
             With a placement bite, the handler directs the canine to bite a specific location.
     (Doc. 107-2 at 102.)

                                                 -6-
 1
     control his head and neck movements and guide him to the specific bite location while
 2
     giving him a verbal bite command.” (Id. at 102-03 ¶ 22.) Shadow bit and “remained on
 3
     the bite in that same location” for more than three minutes. (Id. ¶ 24.) Defendant Eversole
 4
     declares that he kept Shadow “on bite” because the situation was not under control, as
 5
     Plaintiff was “still physically resisting commands,” striking and kicking Eversole with his
 6
     feet, and Plaintiff was not in a “position of control” that would allow Eversole to safely
 7
     remove Shadow from the bite. (Id.)
 8
            While Shadow was biting Plaintiff, Deputy Jackson continued to try to remove the
 9
     handcuffs. (Id. at 27.) Defendant Eversole states while Plaintiff was on the floor,
10
     Defendant Eversole was positioned near Plaintiff’s legs, with Shadow between his feet.
11
     (Doc. 107-2 at 103 ¶ 25.) Defendant Eversole declares that Plaintiff kicked him at least
12
     two or three times in Eversole’s right arm “by making a motion with his heel towards his
13
     buttocks.”   (Id.)   Defendant Eversole further avers that he gave Plaintiff “repeated
14
     directives” not to kick him, as well as “other verbal directives not to move.” (Id.)
15
     Defendant Eversole declares that when he observed that Plaintiff was “not as tense,” was
16
     no longer striking, was more compliant, and that the situation was “more in control,” he
17
     “verified with Deputy Jackson that he had control.” (Doc. 107-2 at 104 ¶ 30.) Defendant
18
     Eversole states that he then removed Shadow from the bite using the “tactical out method,”
19
     in which Eversole applied backwards pressure on Shadow’s collar to create a gag reflex,
20
     causing Shadow to release the bite. (Id. ¶ 32.)
21
            Defendant Jackson discovered that the handcuff key had broken off in the first
22
     handcuff, which was why he could not remove the handcuff. (Doc. 128 at 19 ¶ 91.) The
23
     second handcuff was removed with bolt cutters. (Id. ¶ 92.) Plaintiff was transported to the
24
     hospital for evaluation and treatment. (Id. ¶ 93.) Plaintiff suffered multiple deep puncture
25
     wounds and lacerations from Shadow biting him. (Doc. 128 at 28 ¶ 40.) His injuries
26
     required follow up wound care and prophylactic antibiotic medication to prevent possible
27
     infection from the dog bites. (Id. at 29 ¶ 42.) The dog bites have left Plaintiff with
28
     numbness and deep and discolored permanent scars on his upper thigh area. (Id. ¶ 43.)


                                                -7-
 1
     Plaintiff also received counseling from a mental health therapist for emotional distress. (Id.
 2
     ¶ 44.)
 3
              Plaintiff was charged in Maricopa County Superior Court, case #CR2017-132709,
 4
     with three counts of aggravated assault on an officer and one count of resisting arresting-
 5
     physical force.5 Plaintiff pleaded guilty to a reduced charge for one of the aggravated
 6
     assault counts, and the remaining charges were dismissed.6
 7
              B.        Video Evidence
 8
              The parties have submitted copies of Defendant Eversole, Deputy Jackson, and
 9
     Officer Fleming’s respective body-worn camera video footage.                 (See Doc. 109-1,
10
     Attachment C to Declaration of Sergeant A. J. Jackson (hereinafter, “Jackson Body Cam
11
     Video”; id. Attachment C to Declaration of Shawn R. Eversole (hereinafter, “Eversole
12
     Body Cam Video”); Doc. 119-1, Attachment B to Declaration of Officer Kelly M. Fleming
13
     (hereinafter, “Fleming Body Cam Video”)). Plaintiff has submitted a transcript of the
14
     “audible speaking” during each of the videos. (Doc. 129-5 at 2-3.)
15
              Where the parties’ versions of events differ, the Court takes Plaintiff’s facts as true.
16
     See Anderson, 477 U.S. at 255. Where there is also video footage of the incident giving
17
     rise to Plaintiff’s excessive force claim, the Court considers the facts in the light depicted
18
     by the video, but still draws all inferences from the video in Plaintiff’s favor. See Scott v.
19
     Harris, 550 U.S. 372, 380–81 (2007) (a court may properly consider video evidence in
20
     ruling on a motion for summary judgment and should view the facts “in the light depicted
21
     by the videotape”); Williams v. Las Vegas Metro. Police Dep’t, No. 2:13-CV-1340-GMN-
22
     NJK, 2016 WL 1169447, at *4 (D. Nev. Mar. 22, 2016) (“[t]he existence of the video does
23
     not change the usual rules of summary judgment: in general, the court will draw all
24
     reasonable inferences from the video in plaintiff’s favor”) (citing Blankenhorn v. City of
25
     Orange, 485 F.3d 463, 468 n.1 (9th Cir. 2007)). However, “when opposing parties tell two
26
27            5
                 See    http://www.superiorcourt.maricopa.gov/docket/CriminalCourtCases/
     caseInfo.asp?caseNumber=CR2017-132709 (last accessed Sept. 1, 2020).
28
              6
                  Id.

                                                    -8-
 1
     different stories, one of which is blatantly contradicted by the record, so that no reasonable
 2
     jury could believe it, a court should not adopt that version of the facts for purposes of ruling
 3
     on a motion for summary judgment.” Scott, 550 U.S. at 378-79.
 4
            The Court has reviewed the videos and concludes that they do not definitively
 5
     support either Plaintiff or Defendants’ version of the events at the MCSO substation and
 6
     in the holding cell. Each of the three videos begins as Plaintiff and the officers arrive at
 7
     the MCSO substation. Officer Fleming exits her vehicle, opens the door, and orders
 8
     Plaintiff to get out of her vehicle, but Plaintiff does not exit the vehicle. (Fleming Body
 9
     Cam Video at 00:01-00:08.) Officer Fleming then walks toward Defendant Eversole and
10
     Deputy Jackson. (Id. at 00:10-00:53.)
11
            Officer Fleming, Deputy Jackson, and Defendant Eversole approach Officer
12
     Fleming’s vehicle, with Defendant Eversole holding Shadow on-lead. (Eversole Body
13
     Cam Video at 00:01-00:08.) Officer Fleming opens the door, motions for Plaintiff to get
14
     out of the vehicle, and instructs him, “You’re going to step out slowly.” (Fleming Body
15
     Cam Video at 00:53-01:02.) Plaintiff repeatedly asks what he was done wrong and why
16
     he is being arrested. (Id. at 01:02-01:08.) Deputy Jackson tells Plaintiff, “Step out, or I’m
17
     going to pull you out.” (Eversole Body Cam Video at 00:35-00:38.) Deputy Jackson pulls
18
     Plaintiff out of the vehicle, and Defendant Eversole tells Plaintiff, “If you fight, you’re
19
     going to get bit.” (Id. at 00:38-00:42.) Plaintiff responds, “All right. All right.” (Id. at
20
     00:42-45.) As the officers and Plaintiff walked toward the building, Plaintiff continues to
21
     ask why he is being arrested. (Jackson Body Cam Video at 00:26-00:33.) Defendant
22
     Eversole tells Plaintiff, “No aggressive movements, or you’re going to get bit.” (Id. at
23
     00:33-00:35.) Defendant Eversole tells Plaintiff, “You’re going to walk inside. You make
24
     any threats or movements, you’re going to get bit. Am I clear?” (Eversole Body Cam
25
     Video at 00:36-00:50.) Plaintiff responds, “Yes, you’re clear. What am I being arrested
26
     for?” (Id. at 00:50-00:52.)
27
            Plaintiff and the officers enter the holding cell, and Plaintiff raises his hands in front
28
     of him. (Jackson Body Cam Video at 00:40-00:50.) Deputy Jackson appears to push


                                                   -9-
 1
     Plaintiff’s hands away and push Plaintiff down so that he is seated on the bench inside the
 2
     cell. (Id. at 00:50-00:52; Eversole Body Cam Video at 00:33-00:55.) Plaintiff says, “Don’t
 3
     fucking touch me. You just have to be a fucking pussy. What have I done wrong? Why
 4
     am I being arrested?” (Fleming Body Cam Video at 01:40-01:45; Jackson Body Cam
 5
     Video at 00:52-1:05.) Plaintiff continues to ask what he has done wrong and why he is
 6
     being arrested and states, “You have to tell me why. I deserve to know why.” (Jackson
 7
     Body Cam Video at 01:05-01:06.) Deputy Jackson tosses what appears to be a set of keys
 8
     toward the door of the holding cell, which causes Defendant Eversole and Shadow to react.
 9
     (Eversole Body Cam Video at 01:15-01:22.)
10
            Officer Jackson attempts to unlock Plaintiff’s handcuffs. (Jackson Body Cam Video
11
     at 01:10-01:26.) Plaintiff continues to yell, but he does not appear to be struggling as he
12
     sits on the bench. (Id.) Deputy Jackson instructs Plaintiff, “Hands on your head.” (Id. at
13
     01:26.) Plaintiff starts to respond, “Fuck---“, and Deputy Jackson again orders Plaintiff,
14
     “Put your hands on your head.” (Id.) Plaintiff quickly starts to stand. (Id. at 01:26-01:27.)
15
     Deputy Jackson pushes Plaintiff back down onto the bench. (Id. at 01:27-01:29.) At the
16
     same moment, Defendant Eversole tells Shadow, “Sic[],”7 and Shadow moves toward
17
     Plaintiff but does not bite him. (Id. at 01:29-01:31; Eversole Body Cam Video at 01:40-
18
     01:45.) Defendant Eversole then pulls Shadow away from Plaintiff. (Jackson Body Cam
19
     Video at 01:31-01:33.)
20
            Plaintiff continues to yell, and it appears that Officer Fleming pushes Plaintiff back
21
     with two hands at his throat. (Id. at 01:33-01:37.) It is not clear from the videos what, if
22
     anything, Plaintiff did before Officer Fleming pushes him. Officer Fleming tells Plaintiff,
23
     “Don’t touch him,” and Plaintiff responds, “I didn’t, motherfucker.” (Id. at 01:37-01:40.)
24
     Officer Fleming tells Plaintiff to calm down, and Plaintiff says, “Bitch, fuck you.” (Id. at
25
     01:40-01:42.) Officer Fleming tells Plaintiff, “Don’t kick me.” (Id. at 01:42.) Plaintiff’s
26
     legs are not visible on the videos. Plaintiff responds, “Don’t fucking touch me.” (Id. at
27
28          The audio is unclear as to whether Defendant Eversole says “sit” or “sic” to
            7
     Shadow; either way, the canine does not bite Plaintiff at this time.

                                                - 10 -
 1
     01:42-01:45.) At this point, Defendant Eversole and Shadow have moved near Plaintiff.
 2
     (Id.) Officer Fleming says, “Don’t kick me or you’re going to—.” (Id. at 01:45-01:46.)
 3
     Plaintiff responds, “Fuck you and your stanky ass, bitch.” (Id.) Deputy Jackson pulls
 4
     Plaintiff off the bench and pushes him to the floor of the holding cell. (Id. at 01:46-01:51.)
 5
     Plaintiff says, “I’ll get on the ground.” (Id. at 01:51-01:53.)
 6
            Once on the floor, Plaintiff is positioned on his back with his hands in front of him.
 7
     Deputy Eversole directs Shadow to bit Plaintiff on his upper leg.        (Id.; Eversole Body
 8
     Cam Video at 02:10-02:20.) Plaintiff continues to ask what he has done wrong and asks
 9
     Defendant Eversole to let Shadow go, and Eversole replies, “When you comply.” (Jackson
10
     Body Cam Video at 01:50-02:05.) Plaintiff says, “I comply. I comply. I comply.” (Id. at
11
     02:05-02:14.) Defendant Eversole is crouched down with Shadow between his legs as
12
     Shadow is biting Plaintiff. (Fleming Body Cam Video at 02:40-02:45.) It is not clear from
13
     the videos whether Plaintiff is kicking or otherwise resisting.
14
            Officer Fleming appears to hand Deputy Jackson a handcuff key. (Id. at 02:32-
15
     02:38.) Deputy Jackson continues to try to unlock Plaintiff’s handcuffs. (Id.) Plaintiff is
16
     directed to put his hands on his head, and Plaintiff moves his hands above his head while
17
     Deputy Jackson tries to unlock the handcuffs. (Id. at 02:42-03:08.) Defendant Eversole
18
     orders Plaintiff to “comply with the Deputy now.” (Id. at 03:08.) Plaintiff replies, “I’m
19
     complying, sir.” (Id. at 03:08-03:11.) An officer says, “See if we can get them,” and
20
     another officer responds, “They might be broke.” (Id. at 03:11-03:19.) Plaintiff asks what
21
     the officers want him to do and is again directed to put his hands on his head. (Id. at 03:19-
22
     03:23.) At this point, Plaintiff is on his stomach. (Id.)
23
            Deputy Jackson unlocks one of Plaintiff’s handcuffs, and Plaintiff says, “It really
24
     fucking hurts, sir. It really fucking hurts.” (Id. 03:23-03:49.) Plaintiff asks Defendant
25
     Eversole to stop Shadow. (Id. 03:49-03:59.) Deputy Jackson says, referring to the
26
     handcuff key, “Yeah, it’s broken in there.” (Id. at 04:16.) Deputy Jackson tells Plaintiff,
27
     “Stop kicking me.” (Id. at 04:16.) Plaintiff says, “I’m trying not to move. Please stop the
28
     dog. Please stop it.” (Id.) Plaintiff’s legs are not visible on any of the videos.


                                                 - 11 -
 1
            Deputy Jackson asks an officer to get some bolt cutters, and the officer responds,
 2
     “Where are they?” (Id. at 04:16-04:24.) An officer tells Plaintiff to put his hands on his
 3
     head and to put his face down. Deputy Jackson says, “The key is broken.” (Id. at 04:39.)
 4
     Defendant Eversole asks Jackson whether they were “good to remove” Shadow from
 5
     Plaintiff. (Id. at 04:42.) Deputy Jackson responds, “Huh?” and Defendant Eversole asks,
 6
     “Do you think we are good to remove?” (Id. at 04:42-04:44.) Plaintiff says he will comply,
 7
     and he is ordered put his hands on his head and not to move. (Id. at 04:44-04:46.) Plaintiff
 8
     repeats that he will comply. (Id. at 04:45-04:52.) Deputy Eversole removes Shadow from
 9
     Plaintiff’s upper leg.
10
     IV.    Excessive Force
11
            A.     Fourth Amendment Standard
12
            The Ninth Circuit has held that officers’ use of a police dog is subject to excessive
13
     force analysis. See Watkins v. City of Oakland, 145 F.3d 1087, 1093 (9th Cir. 1998);
14
     Mendoza v. Block, 27 F.3d 1357, 1362 (9th Cir. 1994). To establish that the use of force
15
     is excessive, a plaintiff must establish that the use was “objectively unreasonable.”
16
     Kingsley v. Hendrickson, 576 U.S. 389, 392 (2015). Determining whether the force used
17
     was reasonable requires a “careful balancing of ‘the nature and quality of the intrusion on
18
     the individual’s Fourth Amendment interests’ against the countervailing governmental
19
     interests at stake.” Graham v. Connor, 490 U.S. 386, 395-96 (1989) (quoting Tennessee
20
     v. Garner, 471 U.S. 1, 8 (1985)). In assessing objective reasonableness, a court must
21
     consider “the facts and circumstances of each particular case.” Kingsley, 576 U.S. at 392
22
     (quoting Graham, 490 U.S. at 396). Courts making such determinations must view the
23
     facts “from the perspective of a reasonable officer on the scene, including what the officer
24
     knew at the time, not with the 20/20 vision of hindsight.” Id.
25
            In the context of a detainee like Plaintiff,8 factors to consider in assessing the
26
27          8
              Throughout their briefing, the parties primarily cite to cases that assess the
     reasonableness of force used in accomplishing an arrest of a suspect, not cases that assess
28   the reasonableness of force used to ensure control over a detainee after an arrest has been
     made. Graham and Kingsley make clear that certain factors relevant to an assessment of

                                                - 12 -
 1
     reasonableness of force may include “the relationship between the need for the use of force
 2
     and the amount of force used; the extent of the plaintiff’s injury; any effort made by the
 3
     officer to temper or to limit the amount of force; the severity of the security problem at
 4
     issue; the threat reasonably perceived by the officer; and whether the plaintiff was actively
 5
     resisting.” Id. at 397. This list is not exhaustive, but only “potentially relevant to a
 6
     determination of excessive force.” Id.       Courts have also considered whether proper
 7
     warnings were given before the force was applied and the “relative culpability” of the
 8
     parties in creating the dangerous situation. Bryan v. MacPherson, 630 F.3d 805, 831 (9th
 9
     Cir. 2010) (considering officer’s failure to warn plaintiff that he would be shot if he did not
10
     comply with the officer’s orders and what other tactics, if any, were available to effect the
11
     arrest in determining whether force used was reasonable); Scott, 550 U.S. at 384 (noting
12
     that the parties’ “relative culpability” i.e., which party created the dangerous situation and
13
     which party is more innocent, may also be considered).
14
            At the summary judgment stage, once the court has “determined the relevant set of
15
     facts and drawn all inferences in favor of the nonmoving party to the extent supportable by
16
     the record,” the question of whether an officer’s actions were objectively reasonable under
17
     the Fourth Amendment is a “pure question of law.” Scott, 550 U.S. at 381 n.8. An officer
18
     is not entitled to summary judgment if the evidence, viewed in the nonmovant’s favor,
19
     could support a finding of excessive force. Smith v. City of Hemet, 394 F.3d 689, 701 (9th
20
     Cir. 2005). The Ninth Circuit “has often held that in police misconduct cases, summary
21
     judgment should only be granted ‘sparingly’ because such cases often turn on credibility
22
     determinations by a jury. Espinosa v. City and Cnty. of San Francisco, 598 F.3d 528, 537
23
     (9th Cir. 2010) (quoting Drummond v. City of Anaheim, 343 F.3d 1052, 1056 (9th Cir.
24
25   reasonableness of force in one context may not be as relevant in another context; indeed,
     both cases instruct lower courts to make their reasonableness determinations on a case by
26   case basis, taking into account considerations relevant to the particular circumstances of
     each case. Kingsley, 576 U.S. at 392 (quoting Graham, 490 U.S. at 396). Because Shadow
27   was deployed after Plaintiff had been detained, the court will focus on the factors
     articulated in Kingsley, which for all intents and purposes, do not differ significantly from
28   the traditional Graham factors, but with some minor perspective differences to account for
     the circumstances of detainment.

                                                 - 13 -
 1
     2003). Likewise, because the excessive force balancing test is “inherently fact specific,
 2
     the determination whether the force used to effect an arrest was reasonable under the Fourth
 3
     Amendment should only be taken from the jury in rare cases.” Green v. City and Cnty. of
 4
     San Francisco, 751 F.3d 1039, 1049 (9th Cir. 2014) (internal quotation marks omitted);
 5
     see Smith, 394 F.3d at 701 (excessive force cases often turn on credibility determinations,
 6
     and the excessive force inquiry “nearly always requires a jury to sift through disputed
 7
     factual contentions, and to draw inferences therefrom”) (quotation omitted).
 8
            B.      Relevant Objective Reasonableness Considerations
 9
                    i.     Force Used
10
            The Ninth Circuit has noted that when assessing reasonableness of the force used,
11
     it is important to keep in mind the magnitude of the pain and injuries caused by the use of
12
     force. Mattos v. Agarano, 661 F.3d 433, 443 (9th Cir. 2011). Accordingly, the Court will
13
     first assess the quantum of force that was used to subdued Plaintiff, in part by assessing the
14
     extent of Plaintiff’s injuries.
15
            The Ninth Circuit’s precedent “establishes that characterizing the quantum of force
16
     with regard to the use of a police dog depends on the specific factual circumstances.”
17
     Lowry v. City of San Diego, 858 F.3d 1248, 1256 (9th Cir. 2017); see id. (use of force was
18
     “moderate” where the police dog bit the plaintiff’s upper lip, causing it to bleed, and the
19
     plaintiff received three stitches); Smith, 394 F.3d at 701-02 (finding force used against
20
     plaintiff was “severe” when officers sicced a canine on the plaintiff three times, at least
21
     once after he was pinned down, and pepper sprayed his wounds); Chew v. Gates, 27 F.3d
22
     1432, 1441 (9th Cir. 1994) (concluding that “the force used to arrest [the plaintiff] was
23
     severe” because the dog bit the arrestee plaintiff three times, dragged him between four
24
     and ten feet, and “nearly severed” his arm); Miller v. Clark Cnty., 340 F.3d 959, 964 (9th
25
     Cir. 2003) (finding use of dog to apprehended a fleeing suspect with a bite that lasted
26
     between 45 and 60 seconds, “shredded” the plaintiff’s muscles, and reached the bone was
27
     “serious”).
28


                                                 - 14 -
 1
              It is undisputed that Shadow bit Plaintiff’s leg for more than three minutes. In
 2
     addition, Defendants do not dispute that Plaintiff suffered serious injuries to his leg as a
 3
     result of the dog bite. Defendants nonetheless characterize the type and amount of force
 4
     inflicted “as moderate at most.” (Doc. 102 at 12). The Court disagrees, and has no trouble
 5
     finding that the type and amount of force used was significant. Intermediate or significant
 6
     force is “capable of inflicting significant pain and causing serious injury.” Young v. Cnty.
 7
     of L.A., 655 F.3d 1156, 1161 (9th Cir. 2011) (“while less severe than deadly force,
 8
     [intermediate force] nonetheless present[s] a significant intrusion upon an individual’s
 9
     liberty interests”). Plaintiff’s injuries, which included multiple deep puncture wounds and
10
     lacerations, are much more akin to the “severe” injuries suffered by the plaintiffs in Smith,
11
     Chew, and Miller, and differ in kind and extent from the “moderate” injury sustained by
12
     the plaintiff in Lowry, when a police dog briefly bit the plaintiff’s lip. Because the record
13
     shows that the forced used to subdue Plaintiff was enough to cause substantial physical
14
     injury, the force must be justified by a similar level of “government interest [that] compels
15
     the employment of such force.” See Deorle v. Rutherford, 272 F.3d 1272, 1280 (9th Cir.
16
     2001).
17
                    ii.    Need for Force
18
              Defendants argue that the deployment of Shadow was necessary to render Plaintiff
19
     fully compliant and to secure the officers’ safety. Plaintiff argues that he posed no threat
20
     to the officers in the jail cell at the time Shadow was deployed, noting that at the time the
21
     canine was deployed, he was unarmed, handcuffed, and surrounded by three, armed law
22
     enforcement officers. (Doc. 126 at 11).
23
              “[E]ven where some force is justified, the amount actually used may be excessive.”
24
     Santos v. Gates, 287 F.3d 846, 853 (9th Cir. 2002). Thus, the quantum of force used “must
25
     be justified by the governmental interest involved.” Bryan, 630 F.3d at 826. The “factors
26
     bearing on the reasonableness of a particular application of force[] are not to be considered
27
     in a vacuum but only in relation to the amount of force used to effect a particular seizure.’”
28
     Smith, 394 F.3d at 101 (quoting Chew, 27 F.3d at 1441). The Supreme Court has stated


                                                 - 15 -
 1
     that the “most important” factor in assessing the government’s need to use force is whether
 2
     Plaintiff “posed an immediate threat to the safety of the officers or others.” Mattos, 661
 3
     F.3d at 441. When considering whether there was an immediate threat, “a simple statement
 4
     by an officer that he fears for his safety or the safety of others is not enough; there must be
 5
     objective factors to justify such a concern.” Deorle, 272 F.3d at 1281. Moreover, “whether
 6
     a reasonable jury would necessarily find that [Defendant Eversole] perceived an immediate
 7
     threat of death or serious physical injury” when he commanded Shadow to bite Plaintiff
 8
     and hold him on bite for three minutes “requires [the Court] to consider exactly what was
 9
     happening when” that command was given and until Shadow was released from Plaintiff.
10
     See Gonzalez v. City of Anaheim, 747 F.3d 789, 794 (9th Cir. 2014).
11
              Construing the facts in the light most favorable to Plaintiff, as required by the
12
     summary judgment standards, the Court finds that a reasonable jury could conclude that
13
     despite Plaintiff’s belligerence, Plaintiff did not pose an immediate threat to the officers
14
     while he was handcuffed in the jail cell and surrounded by three officers and a police dog.
15
     Defendants argue that while inside the holding cell, Plaintiff attempted to strike Deputy
16
     Jackson with his hands and kick at Deputy Jackson, Officer Fleming, and Deputy Eversole.
17
     (Doc. 102 at 13). Defendants also argue that after Deputy Jackson removed one of the
18
     handcuffs, “Plaintiff had access to a dangerous weapon in the form of a loose handcuff.”
19
     (Id.) Defendant Eversole further avers that Plaintiff’s prior conduct led him to believe that
20
     Plaintiff “intended to fight” and that he deployed Shadow to stop Plaintiff’s “active
21
     aggression and prevent further injuries to law enforcement officers.” (Doc. 107-2 at 102
22
     ¶ 22).
23
              Plaintiff presents his own competing evidence as to “exactly what was happening”
24
     just prior to Shadow’s deployment and in the minutes thereafter. According to Plaintiff’s
25
     deposition testimony, his attempt to stand while in the cell was not an attempt to lunge at
26
     Deputy Jackson or Fleming, but in response to Officer Fleming’s attempt to kick him.
27
     (Doc. 129-1 at 101:6-8). Plaintiff testified that “[Deputy] Jackson sat me back down before
28
     I could fully stand, even. And then not much longer, but after…[Deputy Fleming] lunged


                                                 - 16 -
 1
     at my throat twice.” (Id. at 103:16-19). Plaintiff further testified that he did not try and
 2
     kick Officer Fleming while he was sitting on the bench (id. at 103:20-22), did not do
 3
     anything to resist Deputy Jackson when he was pulled off the bench and put on the floor
 4
     (id. at 104:15-18), and that the only movements he made during his time on the floor and
 5
     after Shadow had been deployed were “flinches and – and movements from the dog biting
 6
     my tendons and stuff.” (Id. at 109:11-14).            As noted, the video evidence does not
 7
     conclusively confirm or negate these claims, particularly as to Plaintiff’s movements on
 8
     the floor, which are largely out of the cameras’ view. Moreover, Defendants suggest that
 9
     the danger to them was heightened once one of the handcuffs was removed on the theory
10
     that Plaintiff could then use the handcuff as a dangerous weapon. Yet, there is no evidence
11
     or allegation that Plaintiff made any verbal or threatening movements to indicate he was
12
     going to use the handcuff that way. The video evidence suggests that the handcuff was
13
     removed over 90 seconds after Shadow was deployed, when Plaintiff was on the floor with
14
     an officer standing over him and Shadow biting his leg. The fact that this potential danger
15
     was at least in part caused by Deputy Jackson’s decision to remove Plaintiff’s handcuffs is
16
     not lost on the Court, and undermines Defendants’ assertion that Plaintiff posed a threat to
17
     them at this point. (Doc. 126 at 2). Scott, 550 U.S. at 384 (the parties’ “relative culpability”
18
     i.e., which party created the dangerous situation and which party is more innocent, may
19
     also be considered by a court in determining the reasonableness of force used).
20
            Based on the record, there is a factual dispute that prevents the Court from finding,
21
     as a matter of law, that Plaintiff’s actions would have made a reasonable officer believe he
22
     was a threat to the officers’ safety and thus the amount of force used to compel Plaintiff’s
23
     compliance was reasonable. Viewing the facts in the light most favorable to Plaintiff, a
24
     jury could find that a reasonable officer would not have perceived an immediate threat to
25
     his safety or that of other officers before deploying Shadow on Plaintiff and keeping him
26
     on bite for three minutes in order to curb the threat.
27
            2.     Other Relevant Factors Support Denial of Summary Judgment
28


                                                  - 17 -
 1
            Other relevant factors the Court has considered in determining the reasonableness
 2
     of the force Defendant Eversole used do not change the ultimate conclusion that a factual
 3
     dispute precludes summary judgment here. For example, the Court considered whether
 4
     alternative methods were available for subduing Plaintiff in assessing whether it was
 5
     reasonable to sic a dog on him. See Chew, 27 F.3d at 1441 n.5. Though police officers
 6
     “need not avail themselves of the least intrusive means of responding to an exigent
 7
     situation…[they] are ‘required to consider [w]hat other tactics if any were available,’ and
 8
     whether there were ‘clear, reasonable and less intrusive alternatives’ to the force employed,
 9
     that ‘militate against finding [the] use of force reasonable.’” Glenn v. Wash. Cnty., 673
10
     F.3d 864, 876 (9th Cir. 2011) (quoting Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994)
11
     and Bryan, 630 F.3d at 831 (citation and quotation omitted), respectively).
12
            Defendants do not discuss whether other, less intrusive alternatives were considered
13
     before Deputy Eversole deployed Shadow, but merely state, “[i]t was only because of
14
     Shadow that Plaintiff finally relented and became compliant.” (Doc. 102 at 13). Moreover,
15
     they do not otherwise explain how other, less invasive tactics, would have been ineffective.
16
     In a similarly conclusive manner, Plaintiff argues that if his actions inhibited officers from
17
     removing Plaintiff’s handcuffs, the officers “could easily have just left him alone in the
18
     cell until he calmed down.” (Doc. 126 at 13.) But Plaintiff offers no evidence to support
19
     the effectiveness of this alternative technique. Id. Deputy Eversole, as noted, was not
20
     required to use no force to subdue Plaintiff by leaving him alone in the holding cell. Id.
21
     This factor is, at best, neutral.
22
            The Court also considered what efforts Defendants used to temper the amount of
23
     force used. Kingsley, 576 U.S. at 397. Defendants state that Defendant Eversole took
24
     measures to limit the injury to Plaintiff by deploying Shadow with a placement bite 9 on the
25
     upper rear portion of Plaintiff’s thigh. (Doc. 107-2 at 103 ¶ 22.)    They further represent
26
     that “Deputy Eversole placed Shadow carefully, and Shadow appears to have re-adjusted
27
28          9
             With a placement bite, the handler directs the canine to bite a specific location.
     (Doc. 107-2 at 102).

                                                 - 18 -
 1
     only once, an act necessitated by Plaintiff’s own actions.” (Doc. 102 at 12). They also say
 2
     that when Shadow was released, Deputy Eversole used a “tactical out procedure” that
 3
     mitigated against tearing. (Id.) It is undisputed that Defendant Eversole was in control of
 4
     Shadow at all relevant times. Plaintiff, however, disputes Defendants’ effort to minimize
 5
     the amount of force that was deployed, and argues the “very nature of the force used—a
 6
     large dog forcibly and repeatedly biting a nearly naked man for over three minutes” belies
 7
     Defendants’ depiction of the injuries that were ultimately caused as moderate. (Doc. 126
 8
     at 13).
 9
               The Court finds that the mitigating use of a placement bite and/or tactical out
10
     procedure is too intertwined with the disputed facts over whether it was necessary under
11
     these circumstances to deploy Shadow or keep Shadow on bite for three minutes. In other
12
     words, even if the Court were to accept Defendants assertions that the placement bite was
13
     an attempt to minimize unnecessary harm to Plaintiff, this fact may be negated by the
14
     necessity to deploy Shadow at all—or, to keep him on a placement bite for the entire three
15
     minutes. If, as discussed in more detail infra, at any relevant point in time, Plaintiff became
16
     compliant or under the control of the officers, the use of a canine to render compliance
17
     would have been unnecessary and thus unreasonable. Viewing the evidence in the light
18
     most favorable to Plaintiff, which the Court is required to do at this stage, a jury could find
19
     that Plaintiff became and remained compliant at several points before and after Defendant
20
     Eversole deployed Shadow, e.g., when he was handcuffed and put in to the car, when he
21
     walked into the jail cell, when he told Officer Jackson he would get on the floor, or during
22
     the bite, when Plaintiff was on the floor with his hands above his head, repeatedly yelling,
23
     “I comply! I comply!” If the jury so finds, then deploying Shadow for a significant amount
24
     of time beyond that period of compliance would be unreasonable, and the fact that Deputy
25
     Eversole used a placement bite or tactical out procedure to mitigate against more injury,
26
     largely irrelevant.
27
               The Court also considered the fact that Defendant was issued several warnings that
28
     he would be bit if he did not comply. See Lowry, 858 F.3d at 1259 (“[A]n important


                                                 - 19 -
 1
     consideration in evaluating the [] interest in the use of force is ‘whether officers gave a
 2
     warning before employing the force.’”) (quoting Glenn, 673 F.3d at 876). It is undisputed
 3
     that Defendant Eversole twice gave Plaintiff warnings that if he fought or made any
 4
     aggressive movements, he would be bitten. (Doc. 107-2 at 101; Doc. 129 at 13, 14). But
 5
     though that fact is undisputed, Plaintiff’s actual compliance with those commands is in
 6
     dispute. As described above, Plaintiff has put forth evidence, including the video evidence,
 7
     from which a jury could conclude he complied with the officers’ orders once the warnings
 8
     were given. Accordingly, although the undisputed fact that warnings were issued weighs
 9
     in Defendants favor, it ultimately does not change the conclusion that summary judgment
10
     is inappropriate.
11
            Similarly, and although somewhat addressed above, a court may also consider
12
     whether a suspect is actively resisting in assessing the reasonableness of the force used.
13
     While “[e]ven purely passive resistance can support the use of some force,” “the level of
14
     force an individual’s resistance will support is dependent on the factual circumstances
15
     underlying that resistance.” Id. at 830. Thus, “where the suspect passively resists arrest, a
16
     lesser degree of force is justified compared to situations in which the suspect actively
17
     resists arrest.” Lowry, 858 F.3d at 1259.10 Even if a suspect is not “perfectly passive,” the
18
     Ninth Circuit has emphasized that “resistance” “should not be understood as a binary state,
19
     with resistance being either completely passive or active. Rather, it runs the gamut from
20
     the purely passive protestor who simply refuses to stand, to the individual who is physically
21
     assaulting the officer.” Bryan, 630 F.3d at 830. Thus, the Court “must eschew ultimately
22
     unhelpful blanket labels and evaluate the nature of any resistance in light of the actual facts
23
24          10
               The Ninth Circuit has distinguished active resistance, such as “actively attacking
     or threatening officers or others,” from passive resistance, such as refusing to comply with
25   officers’ commands. Glenn, 673 F.3d at 875. For example, in Deorle, the plaintiff
     “brandish[ed] a hatchet” and a crossbow and threatened to “kick [the officers’] ass.” 272
26   F.3d at 1276-77. The plaintiff also continually roamed around his property despite officers’
     orders. Id. The Ninth Circuit determined that this was not sufficient active resistance to
27   warrant use of a beanbag shotgun. Id. at 1282-85. In Smith, the Ninth Circuit held that the
     plaintiff’s refusal to obey officers’ commands to remove his hands from his pockets to
28   show police whether he was armed, as well as his entry into his home despite officers’
     orders and his brief physical resistance were not “particularly bellicose.” 394 F.3d at 703.

                                                 - 20 -
 1
     of the case.” Id.; see also Smith, 394 F.3d at 703 (finding that, although an individual
 2
     “continually ignored” officer commands to remove his hands from his pockets and to not
 3
     re-enter his home and “physically resisted…for only a brief time,” it did not appear that
 4
     the resistance was “particularly bellicose” and thus this factor provided little support for a
 5
     use of significant force).
 6
            The evidence indicates that Plaintiff was argumentative during the incident at the
 7
     MCSO substation and in the holding cell. The parties dispute whether Plaintiff resisted,
 8
     whether actively or passively.       Defendant Eversole declares that Plaintiff’s actions
 9
     suggested to Eversole that Plaintiff was actively resisting and “intended to continue
10
     resisting.” (Doc. 107-2 at 102 ¶ 15). Plaintiff claims he was not resisting and that his
11
     movements while Shadow was biting him were reflexive and defensive. (Doc. 128 at 26 ¶
12
     30). As noted above, the video evidence does not conclusively support either version of
13
     the events in the holding cell. Based on the available evidence, the Court finds there is also
14
     a genuine dispute of material fact regarding whether Plaintiff passively or actively resisted
15
     officers’ efforts to subdue him that precludes a summary judgment finding in favor of
16
     Defendants.
17
            Because there remain factual issues in dispute as to whether the use of a police
18
     canine was reasonable under these circumstances, the Court will deny Defendants’ request
19
     to enter summary judgment for Plaintiff’s failure to establish a constitutional violation.
20
     V.     Qualified Immunity
21
            The Court will now consider whether Defendant Eversole is entitled to qualified
22
     immunity. Saucier, 533 U.S. at 204 (noting that the “inquiries for qualified immunity and
23
     excessive force remain distinct”).
24
            A.     Legal Standard
25
            Government officials enjoy qualified immunity from civil damages unless their
26
     conduct violates “clearly established statutory or constitutional rights of which a reasonable
27
     person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). However,
28
     officials are not entitled to qualified immunity if “(1) they violated a federal statutory or


                                                 - 21 -
 1
     constitutional right, and (2) the unlawfulness of their conduct was ‘clearly established at
 2
     the time.’” District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v.
 3
     Howards, 566 U.S. 658, 664, (2012)); see Pearson v. Callahan, 555 U.S. 223, 230–32,
 4
     235–36 (2009) (courts may address either prong first depending on the circumstances in
 5
     the particular case).
 6
            In assessing the second prong of the qualified immunity analysis, the question
 7
     before the Court is whether the right to be free from the allegedly excessive force was
 8
     clearly established at the time of the incident. Saucier, 533 U.S. at 201. In other words,
 9
     the Court must determine whether a reasonable officer would be on notice that his conduct
10
     was unlawful in the situation he confronted, and at the time he confronted it. Id. at 202;
11
     see also Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (“An officer cannot be said to have
12
     violated a clearly established right unless the right’s contours were sufficiently definite that
13
     any reasonable official in the defendant’s shoes would have understood that he was
14
     violating it.”). “Because the focus is on whether the officer had fair notice that [his]
15
     conduct was unlawful, reasonableness is judged against the backdrop of the law at the time
16
     of the conduct.” Id. at 1152 (quoted source omitted, alteration added). The Supreme
17
     Court’s “caselaw does not require a case directly on point,” but “existing precedent must
18
     have placed the statutory or constitutional question beyond debate.” Id. (quoted source
19
     omitted). Though “general statements of the law are not inherently incapable of giving fair
20
     and clear warning to officers,” the right’s contours must be sufficiently definite that a
21
     reasonable official in the defendant’s shoes would have understood he was violating it.”
22
     Id. at 1153 (2018) (citations omitted). Indeed, the right must be “settled law,” meaning
23
     that it must be clearly established by controlling authority or a robust consensus of cases
24
     of persuasive authority. Wesby, 138 S. Ct. at 590–91. “This demanding standard protects
25
     ‘all but the plainly incompetent or those who knowingly violate the law.’” Id. at 589
26
     (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
27
            B.     Discussion
28


                                                  - 22 -
 1
            Because the Court has already determined that there is a question of fact whether
 2
     Defendant Eversole violated Plaintiff’s Fourth Amendment rights, the qualified immunity
 3
     analysis turns on whether the right at issue in this case was clearly established at the time
 4
     Plaintiff’s claim arose.
 5
            Plaintiff first argues that Defendant Eversole’s violation of Plaintiff’s rights is “so
 6
     patent and obvious that a prior body of case law on point is not required to defeat”
 7
     Defendant Eversole’s claim of qualified immunity. (Doc. 126 at 7). Citing the Ninth
 8
     Circuit decisions in Mendoza, Chew, and Watkins, Plaintiff also argues that that “there was
 9
     of course binding authority in the Ninth Circuit and elsewhere that prohibited Eversole’s
10
     egregious conduct.” (Doc. 126 at 6-9).
11
            In Mendoza, officers used a police dog to apprehend a burglary suspect. In assessing
12
     whether the law on the use of police dogs to apprehend subjects was clearly established at
13
     the time the plaintiff was bitten, the Ninth Circuit affirmed the position that “a more
14
     particularized expression of the law” was not “necessary for law enforcements officials
15
     using police dogs to understand that under some circumstances the use of such a ‘weapon’
16
     might become unlawful.” Mendoza, 27 F.3d at 1362 (emphasis added). The Court then
17
     gave a specific example of such a circumstance, stating, “no particularized case law is
18
     necessary for a deputy to know that excessive force has been used when a deputy sics
19
     a canine on a handcuffed arrestee who has fully surrendered and is completely under
20
     control.” Id. (emphasis added).
21
            Soon after Mendoza was decided, the Ninth Circuit in Chew assessed “whether it
22
     was clearly established that it was unlawful to use police dogs to search for and apprehend
23
     concealed suspects by biting and seizing them.” 27 F.3d at 1449. In finding that there was
24
     no clearly established law to put the officers on notice of the unlawfulness in using police
25
     dogs in this manner, the court explicitly stated that this type of circumstance was “far
26
     different from the siccing of dogs on handcuffed arrestees,” and noted that the unlawfulness
27
     of the latter was “indisputable.” Id.
28


                                                 - 23 -
 1
            In Watkins, an officer released his canine to search for a fleeing burglary suspect.
 2
     The dog found and bit the suspect out of sight of the officer. When the officer arrived on
 3
     the scene, he did not call the canine off, but kept the dog on bite for ten to fifteen more
 4
     seconds until the plaintiff complied with the officer’s orders that plaintiff raise his hands.
 5
     The dog continued to bite the suspect during that time. In assessing whether clearly
 6
     established law existed at the time of the incident that would have put the officer on notice
 7
     as to the unlawfulness of his conduct, the Ninth Circuit first found that in accordance with
 8
     the holding in Chew, the officer’s directive to his dog to bite and hold an out of sight suspect
 9
     did not violate clearly establish law. Id. at 1092. The court, however, found differently as
10
     to the plaintiff’s claim that the force applied “after the officers caught up with [the canine]
11
     amounted to an unconstitutional application of force.” Id. at 1093. Citing and quoting
12
     Mendoza, the court affirmed the district court’s denial of qualified immunity because “it
13
     was clearly established that excessive duration of the bite and improper encouragement of
14
     a continuation of the attack by officers could constitute excessive force that would be a
15
     constitutional violation.” Id.
16
            Defendant Eversole contends that “no U.S. Supreme Court precedent11 existed as of
17
     July 2017 that was sufficiently similar to the facts of this case to have put Deputy Eversole
18
     on notice that deploying Shadow and allowing him to remain on-bite for over three minutes
19
     would violate Plaintiff’s Fourth Amendment rights.” (Doc. 102 at 9). He further argues
20
     that the distinguishing point between Mendoza, Watkins, and this case is that “Deputy
21
     Eversole did not use Shadow to locate a hiding suspect.” (Doc. 102 at 11). The Court does
22
     not find this point of difference to be persuasive for Defendant. Mendoza and Watkins,
23
24          11
               Defendant argues that the Ninth Circuit law cited by Plaintiff is “limited even if
     [] factually on point” because the cases are not Supreme Court cases. (Doc. 102 at n.4).
25   Defendant points to a footnote in Wesby in which the Court stated, “We have not decided
     what precedents—other than our own—qualify as controlling authority for purposes of
26   qualified immunity.” Wesby, 138 S.Ct. at 591 n.8. However, the Court immediately
     thereafter stated, “We express no view on that question here.” Id. The district courts in
27   the Ninth Circuit have repeatedly looked to Ninth Circuit and Supreme Court opinions as
     “controlling authority” for purposes of qualified immunity, and this Court will not stray
28   from that practice. Nor does the Court find it is compelled to do so following the Supreme
     Court’s statement in Wesby.

                                                  - 24 -
 1
     both of which were decided years before the incident in question, provided notice to Deputy
 2
     Eversole that an officer cannot use or continue to deploy a canine on a person that has fully
 3
     surrendered or is in the control of officers. The fact that Plaintiff was already in custody
 4
     and not being pursued by Shadow weighs against the reasonableness of his deployment,
 5
     and in no manner detracts from the notice that Deputy Eversole should have had that
 6
     Shadow’s deployment was unlawful in this context. “The law is not that ‘an official action
 7
     is protected by qualified immunity unless the very action in question has previously been
 8
     held unlawful,’ but rather, ‘that in the light of pre-existing law, the unlawfulness must be
 9
     apparent.’” Hardwick v. Cnty. of Orange, 844 F.3d 1112, 1117 (9th Cir. 2017) (citing
10
     Hope v. Pelzer, 536 U.S. 730, 739 (2002)).
11
            Indeed, the general, well-established rule that an officer cannot constitutionally use
12
     force on a person who has been subdued or rendered helpless has been applied in a variety
13
     of factual situations, not just situations in which the force used was a canine. See, e.g.,
14
     Watkins 145 F.3d at 1090 (holding that defendant was “obviously helpless” before he was
15
     handcuffed such that continued encouragement of canine attack constituted excessive
16
     force); Mendoza, 27 F.3d at 1362 (holding that “no particularized case law is necessary for
17
     a deputy to know that excessive force has been used when a deputy sics a canine on a
18
     handcuffed arrestee who has fully surrendered and is completely under control”);
19
     Blackenhorn v. City of Orange, 485 F.3d 463, 478, 480-81 (9th Cir. 2007) (denying
20
     qualified immunity to officer who allegedly punched suspect in the face after plaintiff was
21
     on the ground, surrounded by officers, and no longer resisting); Drummond, 343 F.3d at
22
     1057-58 (holding that officers’ alleged act of prolonged pressure onto detainee’s prone
23
     body as he lay on the ground handcuffed and gasping for air constituted excessive force);
24
     Headwaters Forest Def. v. Cnty. of Humboldt, 276 F.3d 1125, 1130 (9th Cir. 2002)
25
     (holding that repeated use of pepper spray against nonviolent protestors under police
26
     control rose to the level of excessive force); LaLonde v. Cnty. of Riverside, 204 F.3d 947,
27
     961 (9th Cir. 2000) (finding that use of pepper spray after “an arrestee surrenders and is
28
     rendered helpless” is obviously excessive force). Cf. Chew, 27 F.3d 1449 (distinguishing


                                                - 25 -
 1
     the policy of allowing police dogs to search for and apprehend concealed suspects by biting
 2
     and seizing them from the “indisputable” constitutional prohibition against “siccing [] dogs
 3
     on handcuffed arrestees”). In light of this authority, the Court concludes that it was clearly
 4
     established by July 2017 that an officer may not use force, including the force of a canine,
 5
     against a suspect who has been subdued or been rendered helpless.
 6
            Viewing the evidence in plaintiff’s favor, a reasonable jury could conclude that
 7
     Plaintiff was subdued before Deputy Eversole directed Shadow to bite his upper leg and
 8
     during the three minutes he was on bite. It is undisputed that Plaintiff was lying on the
 9
     ground on his back when Shadow was deployed. Plaintiff was handcuffed, in a jail cell,
10
     with one officer standing above him and two more and a police dog standing close by. The
11
     officer standing over him was attempting to release him from his handcuffs. The Court
12
     finds that a jury could find that no reasonable officer would have believed that he could
13
     use a severe amount of force - a three-minute dog bite hold - on such a suspect. See, e.g.,
14
     Watkins, 145 F.3d at 1093 (affirming district court denial of qualified immunity because
15
     “it was clearly established that excessive duration of the bite and improper encouragement
16
     of a continuation of the attack by officers could constitute excessive force that would be a
17
     constitutional violation”); Blackenhorn, 485 F.3d at 478, 480-81 (holding that it was
18
     unconstitutional for officer to punch suspect in the face and body when suspect was lying
19
     on the ground and not resisting). Where there are several disputed issues of material fact
20
     and “[w]here the officers’ entitlement to qualified immunity depends on the resolution of
21
     disputed issues of fact in their favor, and against the non-moving party, summary judgment
22
     is not appropriate.” Wilkins v. City of Oakland, 350 F.3d 949, 956 (9th Cir. 2003). At this
23
     stage, Defendant Eversole is not entitled to qualified immunity on this claim and the Court
24
     will therefore deny Defendants’ Motion for Summary Judgment on this basis
25
     VI.    Battery Claim
26
            Because the Court has concluded there is a genuine dispute of material fact
27
     regarding whether Defendant Eversole’s use of force was reasonable, the Court must also
28
     deny the Motion for Summary Judgment as to Plaintiff’s battery claim. Cf. Cable v. City


                                                 - 26 -
 1
     of Phoenix, 647 Fed. App’x 780 (9th Cir. 2016) (“Because there is a genuine dispute of
 2
     material fact as to the amount of force used and the reasonableness of that force, the district
 3
     court erred in granting summary judgment on Cable’s state law assault and battery claim.”)
 4
     (citing Ariz. Rev. Stat. § 13-409) (shielding officers from liability for use of force when
 5
     several factors are met, including that “[a] reasonable person would believe that such force
 6
     is immediately necessary to effect the arrest or detention or prevent the escape”).
 7
     VII.   Defendants’ Motion to Exclude
 8
            Defendants move to exclude Plaintiff’s expert, Ken Katsaris. (Doc. 95.) In ruling
 9
     on the Motion for Summary Judgment, the Court did not rely on the opinions of Mr.
10
     Katsaris or Defendants’ expert, Mr. Eden. The Court will therefore deny Defendants’
11
     Motion to Exclude. The parties may more appropriately raise these issues in motions in
12
     limine in the event there is a trial in this matter.
13
            IT IS ORDERED:
14
            (1)     The reference to the Magistrate Judge is withdrawn as to Defendants’
15
     Motion to Exclude (Doc. 95) and Defendants’ Motion for Summary Judgment (Doc. 102).
16
            (2)     Defendants’ Motion to Exclude (Doc. 95) is denied.
17
            (3)     Defendants’ Motion for Summary Judgment (Doc. 102) is denied.
18
            (4)     This action is referred to Magistrate Judge Michelle H. Burns to re-conduct
19
     a settlement conference.
20
            (5)     Counsel shall jointly call Magistrate Judge Burns’ chambers at (602) 322-
21
     7610, within 14 days to schedule a date for the settlement conference.
22
            Dated this 29th day of October, 2020.
23
24
25
                                                     Honorable Diane J. Humetewa
26                                                   United States District Judge
27
28


                                                   - 27 -
